Title: To John Adams from Robert R. Livingston, 13 February 1783
From: Livingston, Robert R.
To: Adams, John



No. 15.
Sir
Philadelphia 13th: February 1783—

On my return the night before last from a Journey to the State of Newyork, I found you favours of the 6th: 7th: 17th: 17th: 23d: September, they contain important and useful information, and that particularly of the 6th: is replete with matter, which deserves an attention, that I lament the not having it in my power to give it at this moment, as the Express by which this goes to Baltimore is upon the wing— I congratulate you most sincerely upon having surmounted all the obstacles, that opposed themselves to the completion of our important Connection with the United States— It has I think given the last blow to the pride of Britain, its power so far as it could endanger us was past recovery before, except as it derived force from its pride, which like the last strugles of a dying Man, gave an appearance of vigor to the Body which it was about to destroy—
This covers a ratification of the Treaty, the first Copy sent by Mr: Jefferson has not been signed by me, owing to my absence—that Gentleman has not yet sailed from Baltimore, having been delayed by a number of the Enemy’s Cruisers which infest the Bay—
We this day received the Speech of his Britannick Majesty, it breaths so much the language of peace, that I begin to think it will be unnecessary to give Mr. Jefferson the trouble of going over at all— The delays he had met with will leave you longer without intelligence from hence than I would ever wish you to be, tho’ no important Event has taken place, except the evacuation of Charles Town— Our distress for want of money has rather increased than diminished, this object will demand your attention, full as much if the war should be terminated, as if it should continue— The Army and other public Creditors begin to grow very uneasy, and our present exhausted situation will not admit of internal Loans or such taxes as will suffice to give them relief—
I have sent you three different setts of Cyphers not thinking it adviseable to send duplicates be pleased to let me know whether any, and which have arrived safe
I am Sir / with very great Respect and Esteem / your most obedt. humble Servant
Robt R Livingston

 